Citation Nr: 1433951	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-47 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to June 1996 and from September 2004 to March 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before a Decision Review Officer at the RO in October 2010 and before the undersigned in November 2013.  Transcripts of both hearings are in the Veteran's file. 

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability as defined by VA. 

2.  Resolving all reasonable doubt in the Veteran's favor, a current tinnitus disability is related to noise exposure during military service.




CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of March 2009 satisfied the duty to notify provisions with respect to the claim for service connection for right ear hearing loss.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in October 2010 statement of the case.  

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

A VA examination was conducted in November 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination provides sufficient information to decide the claim.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) . 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

Service treatment records are negative for complaints or findings of right ear hearing loss or tinnitus.  A November 1995 enlistment examination report reflects normal hearing in the right ear.  Service records reveal the Veteran's military occupational specialty was petroleum supply specialist for his first period of service and general finance for his second period of service.  

A May 2007 private audiological evaluation showed the Veteran's right ear puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
0
0
0
10

In a May 2009 private audiological examination note, the Veteran complained of hearing loss and tinnitus.  The Veteran reported exposure to generator and helicopter noise during his active duty service.  The audiological examination 




shows that the Veteran's right ear puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
10
10

The examiner noted right ear puretone results as normal.  Excellent word recognition was found upon examination.  The examiner opined that it was more likely than not the Veteran's tinnitus was a result from prolonged exposure to hazardous noise,  IED explosions and gunfire while in service.  The examiner also noted the absence of any other significant noise exposure or other otologic history.

The Veteran underwent a VA audiological examination in November 2009.  The Veteran reported noticing hearing loss five to six years prior the examination.  He noted that while flying in helicopters during service, the foam earplugs provided to him "flew out of his ears" when the door would open.  He denied post-service occupational noise.  

The Veteran also reported that his claimed tinnitus was very bothersome to him.  He stated that he had to keep the television on to go to sleep and used background noise while he worked.  He also noted that the ringing in his ears was very loud and caused headaches.  

Upon examination, the puretone thresholds results for the Veteran's right ear, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
15
20

The Veteran's speech recognition score was 98.  The examiner concluded that the Veteran's right ear was clinically normal.  The examiner also opined that without evidence of a high frequency threshold shift during service, the Veteran's tinnitus was less likely due to his active duty service.  

At the Veteran's October 2010 RO hearing, he stated that during his active duty service, he was exposed to noise from helicopters and gun fire.  He stated that he did not suffer from ringing in his ears before service and that his claimed tinnitus began four or five years ago.  

A May 2011 private audiological examination shows that the Veteran's right ear puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
20
25

A May 2013 private audiological examination shows that the Veteran's right ear puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
15
25

At his November 2013 VA hearing, the Veteran stated that he was exposed to constant noise from generators, helicopters, bombs and mortars as a disbursement officer.  He noted that he was provided hearing protection when in the helicopter, however, the ear plugs would blow out of his ears due to the wind.  He stated that he flew in helicopters once or twice a week.  He also stated that he noticed ringing in his ears in December 2005.  

There is no evidence of record demonstrating that the Veteran has ever met the regulatory definition for a hearing loss disability at any time during the period of the appeal.  He has no threshold of 40 decibels or greater; he does not have three or more thresholds of 26 or greater; and his speech recognition scores are above 94 percent.  38 C.F.R. § 3.385.  
Though the Veteran contends that he suffers from right ear hearing loss, he lacks the specialized knowledge and training needed to establish the presence of hearing loss for VA purposes.  Jandreau, 492 F.3d at 1377-78. 

In the absence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for right ear hearing loss; there is no doubt to be resolved; and service connection for right ear hearing loss is not warranted.

Regarding the Veteran's claim for service connection for tinnitus, the evidence of record shows that the Veteran is currently diagnosed with tinnitus.  The remaining question is whether the evidence establishes a causal connection between the tinnitus and service.  The medical evidence of record is in relative equipoise in this regard.

The May 2009 private medical opinion submitted by an audiologist is favorable on the question of nexus.  The private examiner stated that the Veteran's tinnitus was the result of prolonged exposure to hazardous noise.  The opinion was clear and included a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

However, the November 2009 VA examiner determined that the Veteran's current tinnitus was not related to his military service.  He specifically noted that the Veteran denied tinnitus on a post deployment questionnaire during his active duty service.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  Resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran contends that he is entitled to service connection for left ear hearing loss due to noise exposure during his active service.  He asserts that he was exposed to noise from helicopters, generators, bombs and mortars.  Further development is required prior to adjudicating the Veteran's claim. 

Service treatment records are negative for complaints or treatment for left ear hearing loss.  A November 1995 enlistment examination report shows an audiological examination with puretone thresholds for the Veteran's left ear, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
0
0
0
20
40

A May 2007 private audiological evaluation shows the Veteran's left ear puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
0
0
30
45

A May 2009 private audiological evaluation revealed current left ear hearing loss and the Veteran was diagnosed with mild to moderate hearing loss.  The private examiner opined that it was more likely than not that the Veteran's hearing loss was a result from prolonged exposure to hazardous noise, IED explosions and gunfire while in service.  

The Veteran underwent a VA audiological examination in November 2009.  Upon examination, the puretone thresholds results for the Veteran's left ear, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
5
10
35
50

The Veteran's speech recognition score was 96.  The examiner diagnosed the Veteran with sensorineural hearing loss in the left ear.  The examiner opined that the current left ear hearing loss was less likely than not due to or a result of military noise exposure because there was preexisting hearing loss shown on the 1995 enlistment audiogram.  The examiner noted that there had been no significant threshold shift between the 1995 enlistment examination and the results from the 2007 private audiogram.  

Subsequent private audiological examinations in May 2011 and May 2013 revealed left ear hearing loss.  See 38 C.F.R. § 3.385 (2013).

The Veteran's service treatment records show that, prior to his first period of active  service, his left ear audiological results (a 40 decibel loss at 4000 hertz) met the criteria for a disability by VA standards.  Id.

The November 2011 VA examiner noted that the Veteran had preexisting left ear hearing loss, but failed to meaningfully address the issue of whether this condition was aggravated during the Veteran's military service.  Accordingly, it is inadequate. See Barr v Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is required for an addendum opinion.  



Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claim folder to the examiner that provided the November 2009 VA examination for an addendum opinion.  If an additional examination is necessary, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion.  

The examiner is to provide an opinion as to the following:

Is there clear and unmistakable evidence that the pre-existing left ear hearing loss was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


